McLaughlin, J.:
The facts in this case are the same as those in the case of People ex rel. Melledy v. Shea, (73 App. Div. 232), with the one exception that the relator herein resides in the borough of Manhattan instead of the borough of the Bronx. This exception, however, clearly distinguishes this case from that. In the Melledy case we held that the civil service commission had no power to subdivide existing localities into districts, but that it did have power to certify separate lists to such localities as had been created by legislative act. The city of New York has been divided by the Legislature into boroughs. The bridge department of the city extends to all of the boroughs, and, therefore, the civil service commission had the power under section 17, chapter 370, Laws of 1899, to certify separate lists of applicants for appointments to each borough. This the commission did and the relator’s name appeared upon the list certified for the borough of Manhattan where he resided. By his application he seeks to be appointed, not in the borough of Manhattan, but in the borough of the Bronx, and his complaint is that his name was not *240certified to the latter borough; but as indicated in the Melle&y case he could not insist — the commission having determined otherwise — upon having his name certified to that borough, inasmuch as he did not reside therein, and for that reason his application for a preemptory writ of mandamus compelling the commissioners to certify his name for appointment in that borough was properly denied.
The order appealed from must, therefore, be affirmed,' with ten dollars costs and disbursements.
Patterson, O’Brien, Hatch and Laughlin, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements.